UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7263



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DIOVANNI CORSINO, a/k/a Dee,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-95-
236-L, CA-98-1586-L)


Submitted:   July 27, 2000                 Decided:   August 1, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Diovanni Corsino, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Robert Reeves Harding, Assistant United States
Attorney, Baltimore, Maryland, For Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Diovanni Corsino seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Corsino, Nos. CR-95-236-

L; CA-98-1586-L (D. Md. Aug. 17, 1999).*     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
August 16, 1999, the district court’s records show that it was
entered on the docket sheet on August 17, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2